DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the amendment filed 12/10/21.
The amendments to the specification filed 12/10/21 have been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the blade of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-8 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamashita et al (US 2013/0224677 A1).
Regarding the above claims, Yamashita et al discloses a root canal treatment apparatus (100; see Figs. 1-2 and 12) comprising: a handpiece (1) configured to hold a cutting tool (5) in a head (2) in a drivable manner; a drive portion (6) configured to drive the cutting tool, with rotation in a direction in which the cutting tool cuts an object to be cut being defined as forward rotation and rotation in a direction opposite to the forward rotation being defined as reverse rotation (e.g. normal rotation and reverse rotation, see Fig. 12); a root canal length measurement portion (12) configured to electrically detect a position of a tip end of the cutting tool in a root canal, using the cutting tool as a measuring electrode (see [0034]); and a control portion (11) configured to control the drive portion so as to perform drive for reversely rotating the cutting tool by a predetermined set angle when the position of the tip end of the cutting tool detected by the root canal length measurement portion reaches a predetermined set position (e.g. .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al in view of Katsuda et al (US 2015/0086941 A1).
Regarding claim 6, Yamashita et al does not teach wherein the control portion controls the drive portion so as to add drive for reversely rotating the cutting tool by a certain angle, in accordance with the load detected by the load detector during drive for reversely rotating the cutting tool by the set angle as required. 
Katsuda et al, however, teaches a root canal treatment apparatus comprising a control portion that controls a drive portion (motor) so as to add drive for reversely rotating the cutting tool by a certain angle, in accordance with a load detected by the load detector during drive for reversely rotating the cutting tool by the set angle (see Fig. 8, steps S84-S86 and associated loop; [0081]-[0084]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Yamashita to include Katsuda’s step of adding reverse rotation based on load detected during reverse rotation, as such modification would aid in ensuring the binding of the tool in the canal, and breakage of the tool, is further reduced.  
Response to Arguments
Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive. 
Briefly, the Examiner notes that Applicant argues that Yamashita does not teach the newly added limitations of to stop rotation and to release biting of the blade of the tool as required, however, as explained above, the Examiner disagrees.  Specifically, 
Still further, the Examiner notes that the claim does not impart any time constraints as to when the stopping and/or reversing occurs (e.g. it can be after a specific time period, or other action), as long as it eventually occurs.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning regarding the combination of claim 6, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Therefore, Applicant’s arguments have been fully considered but are not persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 2012/0225406 teaches a similar endodontic tool which operates with forward and reverse rotation.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772